DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed on 06/26/2020. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. DE 102019117229.2, filed on 06/26/2019.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 08/05/2021 and 6/26/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Heidt et al. (US 2016/0080375;Hereinafter “Heidt”),  Temple et al. (US 2016/0080376), Ko et al. (US 10,321,393; Hereinafter “Ko”), and Cordery et al. (US 2010/0128872; Hereinafter “Cordery”). However, none of Heidt, Temple, Ko, and Cordery teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 20. For example, none of the cited prior art teaches or suggest the steps of “a first processor configured to extract the message authentication code from the received message and to store the message authentication code in the first register; a second processor configured to compute a message authentication code based on the received message data and to store the computed message authentication code in the second register; a comparing circuit configured to compare the contents of the first register and the second register and to provide a comparison result based on the comparison; and access control circuitry configured to prevent access by the second processor to the first register and to allow access by the first processor to the first register, and to prevent access by the first processor to the second register and to allow access by the second processor to the second register.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571) 272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437